Citation Nr: 0010591	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  98-06 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of frostbite of the ears.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of a gunshot wound and shell fragment wounds to the 
left leg.

3.  Entitlement to service connection for hepatitis B.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to April 
1953.

In a July 1989 rating decision, the RO denied, inter alia, 
entitlement to service connection for hepatitis and for 
residuals of frostbite of the ears.  The veteran was provided 
notice of the decision in a letter that following month, 
along with notice of his appellate rights.  He did not file a 
timely notice of disagreement.  See 38 U.S.C.A. § 7105(b)(1) 
(West 1991).

In a September 1992 rating decision, the RO again denied 
service connection for residuals of frostbite to the ears, on 
the basis that no new and material evidence had been 
submitted.  Further, the RO denied service connection for 
residuals of a gunshot wound and shell fragment wounds of the 
left leg.  The following month the veteran was again supplied 
notice of the denial and of his appellate rights, but no 
timely notice of disagreement was filed.  Id.

The current appeal arises from a March 1998 rating decision 
of the RO that denied service connection for hepatitis--the 
RO reopened the claim on the basis that new and material 
evidence had been submitted but apparently held that the 
claim was not well grounded.  As noted in its June 1999 
remand, the Board of Veterans' Appeals (Board) construes this 
claim, based upon the veteran's notice of disagreement, VA 
Form 9 and statements made during the March 1999 Travel Board 
hearing, to be the same claim for "yellow jaundice."  The 
Board, as previously noted in that remand, however, concurs 
with the RO's finding that new and material evidence has been 
presented with respect to this issue.  38 U.S.C.A. § 5108 
(West 1991); see Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996).

The Board notes that the veteran's service-connection claim 
for residuals of frostbite (cold injury) of the feet was 
granted by the RO in a December 1999 rating decision.  Since 
this represents a full grant of the benefit sought, the issue 
is no longer in appellate status.  Compare AB v. Brown, 6 
Vet. App. 35, 38 (1993).

As indicated, the Board remanded this case in June 1999.  One 
of the reasons was to have the veteran's recently discovered 
service medical records associated with the claims file.  
This has been done.

In the Board's June 1999 remand, the RO was also instructed 
to readjudicate the veteran's claims that required new and 
material evidence, under the legal standard discussed in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The September 
1999 supplemental statement of the case may have done this 
with respect to the veteran's claim for residuals of a 
gunshot wound and shell fragment wounds; the issue concerning 
frostbite of the ears was deferred at that time.  The 
December 1999 rating decision held all three issues, which 
remain on appeal, as not well grounded.  It does not appear 
that the RO clearly decided first whether new and material 
evidence had been submitted with respect to the claim 
involving the ears or the claim involving the alleged gunshot 
wound/shell fragment wounds.  Nonetheless, as should become 
clear from the following discussion, since the Board agrees 
that these issues are not well grounded, another remand is 
unnecessary to avoid prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384 (1993); Morton v. West, 12 Vet. 
App. 477 (1999); cf. Stegall v. West, 11 Vet. App. 268 
(1998).

The veteran was provided a Travel Board hearing in March 
1999.  In January 2000 he submitted a request for another 
such hearing.  His representative, in a March 2000 Informal 
Hearing Presentation reiterated that the veteran had 
requested another such hearing--either a Travel Board hearing 
or one conducted via videoconferencing.

Pursuant to the Board's rules of practice, a claimant is 
generally entitled only to one such hearing before the Board 
based upon the same appeal.  See 38 C.F.R. § 20.700(a) (1999) 
("A hearing on appeal will be granted..."; with no provision 
in that section for a second hearing).  A motion for a new 
hearing, nonetheless, may generally be made when the 
transcript and recording of the hearing have been destroyed 
or damaged.  Factors considered, although not specifically 
limited hereto, essentially pertain to the loss of the 
information conveyed during the original hearing.  38 C.F.R. 
§ 20.717 (1999).  The motion must be in writing and must 
specify why prejudice would result from the failure to 
provide a new hearing.  Id.  In this case, the full March 
1999 Travel Board hearing transcript is of record, and the 
veteran does not contend otherwise.  Neither the veteran nor 
his representative have submitted any reason whatsoever as to 
why prejudice would result by failing to provide another 
hearing.  At the March 1999 hearing the veteran testified on 
all pertinent issues, arguing that service connection should 
be granted on the merits.  Therefore, the motion for a new 
hearing before the Board, for the claims at issue in the 
present appeal, is hereby denied.  38 U.S.C.A. §§ 20.700, 
20.717 (1999).


FINDINGS OF FACT

1.  Evidence presented since the last denials of service 
connection for residuals of frostbite of the ears and for 
residuals of a gunshot wound and shell fragment wounds to the 
left leg bears directly and substantially upon the claims; 
such evidence is so significant it must be considered in 
order to decide the respective claims fairly.

2.  There is not a reasonable possibility of a valid claim 
concerning whether frostbite to the ears, a gunshot wound or 
shell fragment wounds to the left leg, or hepatitis B were 
incurred in, or aggravated by, service.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen 
the claims of entitlement to service connection for residuals 
of frostbite to the ears and for residuals of a gunshot wound 
and shell fragment wounds to the left leg.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

2.  Well-grounded claims of entitlement to service connection 
for residuals of frostbite to the ears, for residuals of a 
gunshot wound/shell fragment wounds to the left leg and for 
hepatitis B have not been presented.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence

When a claim is denied by an RO, and the claimant fails to 
timely appeal by filing a notice of disagreement within the 
one-year period following the decision as prescribed in 38 
U.S.C.A. § 7105(b)(1) (West 1991), that decision becomes 
final and the claim may not thereafter be reopened or 
allowed, except as may otherwise be provided by law.  38 
U.S.C.A. § 7105(c) (West 1991); see also Person v. Brown, 5 
Vet. App. 449, 450 (1993) (failure to appeal an RO decision 
within the one-year period renders the decision final).  The 
exception to these rule is that if new and material evidence 
is secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991); 
Spencer v. Brown, 4 Vet. App. 283, 286-87 (1993); Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991); see also Suttmann v. 
Brown, 5 Vet. App. 127, 135-36 (1993) (applying § 5108 
provisions for reopening final claims to RO decisions 
rendered final by operation of 38 U.S.C.A. § 7105(c)).  
Therefore, once a decision becomes final, the Board does not 
have jurisdiction to consider the previously adjudicated 
claim unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), supra; 
Butler v. Brown, 9 Vet. App. 167, 171 (1996) (when new and 
material evidence has not been submitted in a previously 
disallowed claim further analysis is neither required, nor 
permitted); Fossie v. West, 12 Vet. App. 1 (1998).

Under the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), evidence was material when it was probative 
of the issue at hand and there was a reasonable possibility 
of a change in outcome when viewed in light of all the 
evidence of record.  This test was recently invalidated by 
the United States Court of Appeals for the Federal Circuit in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Federal 
Circuit reasoned that the "reasonably-likely-to-change-the-
outcome" requirement was not only unnecessarily stringent 
but also inconsistent with the promulgated regulation on 
point,  38 C.F.R. § 3.156(a) (1999).  Per that regulation, 
Hodge provides for a reopening standard which calls for 
judgments as to whether new evidence (1) bears directly or 
substantially on the specific matter, and (2) is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (1999); Fossie, 
supra.

In applying the Hodge test, the United States Court of 
Appeals for Veterans Claims (formerly known as the United 
States Court of Veterans Appeals, or "Court") has 
elaborated that first, it must be determined whether new and 
material evidence has been presented.  If so, then second, it 
must be determined whether a well-grounded has been 
presented.  If the claim is well grounded, then the claim may 
be reopened adjudicated upon the merits.  Elkins v. West, 12 
Vet. App. 209 (1999); Winters v. West, 12 Vet. App. 203 
(1999).  See also Anglin v. West, No. 99-7019 (Fed. Cir. Feb. 
15, 2000) (holding that nothing in Hodge suggested that the 
understanding of "newness" as embodied in the first prong 
of the Colvin test is inadequate or in conflict with the 
regulatory definition of new and material evidence).

In this case, evidence that was of record prior to the 
denials of service connection for residuals of frostbite of 
the ears and for residuals of a gunshot wound/shell fragment 
wounds of the left leg, included postservice medical records 
that were negative for the claimed conditions.  Since the 
respective denials, the veteran has twice testified, once 
before the RO and once before the Board, about how he 
incurred such disabilities.  He indicated that he had been 
shot in Korea apparently while transporting a prisoner.  He 
described the stinging sensation he felt, and indicated that 
he had discussed this injury with his commanding officer at 
the time.  He also described to a VA examiner, in October 
1999, the inservice problem with his ears: that they had 
become swollen and "like bags of water."  This evidence is 
clearly new since it had not been generated at the time of 
the earlier decisions.  The evidence with respect to the 
claimed gunshot wound/shell fragment wounds is material since 
it provides a description of the events surrounding what 
allegedly happened.  The veteran's description of those 
events clearly bears directly on the matter, and must be 
considered in order to decide the claim fairly.  The evidence 
with respect to the cold injuries to his ears is likewise 
material since, to decide the claim fairly, that evidence 
must be considered.  Specifically, the description of what 
happened to his ears in service was significant enough to the 
VA examiner in October 1999 to include it as pertinent 
history in the examination report.

Thus, the Board finds that new and material evidence has been 
submitted to reopen the service-connection claims for 
residuals of frostbite of the ears and for residuals of a 
gunshot wound and shell fragment wounds to the left leg.  
38 C.F.R. § 3.156; Hodge.

As discussed infra, however, the Board finds that these 
claims are not well grounded.


II.  Well groundedness

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), the 
adverse effect of the absence of service clinical records of 
disability incurred during combat may be overcome by 
satisfactory lay or other evidence sufficient to prove 
service incurrence if consistent with the circumstances, 
conditions or hardships of service.  To this end all doubt 
will be resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107(b).  See Collette v. Brown, 82 F.3d 389 (1996); Kessel 
v. West, 13 Vet. App. 9 (1999).

In order for a service-connection claim to be well grounded, 
there generally must be a medical diagnosis of a current 
disability, medical or sometimes lay evidence of incurrence 
or aggravation of a disease or injury in service, and a 
medical nexus between the inservice injury or disease and the 
current disability.  The nexus requirement may be satisfied 
by a presumption that certain diseases manifesting themselves 
within certain prescribed periods are related to service.  
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table).

The recently obtained service medical records show that on 
the entrance examination in March 1951, the veteran had a 
scar on his left leg.  The April 1953 separation examination 
reveals that the ears, endocrine system, lower extremities 
and feet were all normal.  The examination was essentially 
negative for the claimed disabilities.

The DD 214 states that the veteran received no wounds as a 
result of action with enemy forces.

Private medical records from December 1986 and January 1987 
reveal a hepatitis profile in the first of those two months.  
The diagnosis of hepatitis B was clearly stated in January 
1987.

The veteran was hospitalized by the VA in January 1987, in 
part, for his hepatitis B.  The veteran stated that in mid-
December he had developed jaundice, icterus, fatigue, dark 
urine and light stools.  He was again diagnosed with 
hepatitis.  Since the veteran reportedly had had no clear-cut 
risk factors, it was determined that the etiology for his 
infection was unknown.

The veteran submitted a February 1998 letter purportedly from 
his former platoon leader.  This individual stated that 
neither veteran's name nor frostbite condition was familiar 
to him.

At a July 1998 RO hearing the veteran testified as to how in 
service, while apparently transporting a prisoner, he 
allegedly incurred a gunshot wound to his leg and had felt a 
"sting."  He indicated that medics later examined the wound 
and "cleaned it out."  He asked to be awarded the Purple 
Heart, he asserted, but this request was refused by his 
commanding officer.  He indicated that the gunshot wound took 
place about two months prior to separation from service, and 
that he still had scars on his left leg from the incident.

At a March 1999 Travel Board hearing the veteran indicated 
that his left leg wound was a gunshot wound, but that he also 
had some shrapnel "on [his] knees."  He was treated in 
Seoul, South Korea, he said, but was not hospitalized.  He 
indicated that his frostbite was incurred on Hill 191 [in 
Korea].  He seemed to say that postservice, his ears had hurt 
but had not been treated.  He indicated that currently he 
cannot stay outside in the cold for long periods.  He 
asserted that he had had "yellow jaundice" in service.

The veteran was examined by VA in October 1999.  The veteran 
described how in service his ears had been swollen and were 
"like bags of water."  Both ears were objectively normal in 
color and there was no edema or tenderness.  The ear lobes 
were normal on inspection.  The examiner concluded that there 
was no residual problem in the ears from [any] past freezing 
cold injury.

For the purposes of determining well groundedness, the 
veteran's assertion that, pursuant to inservice cold 
exposure, his ears had become swollen and painful is not 
inherently incredible and must be presumed true.  See King v. 
Brown, 5 Vet. App. 19, 21 (1993).  Moreover, by granting 
service connection for residuals of frostbite to the feet 
(and hands) the RO has conceded that the veteran underwent 
extreme cold exposure in service.  He is not, however, 
qualified to diagnose frostbite or other specific cold 
injuries.  Aside from whether or not the veteran was actually 
involved in combat, and whether any such cold injuries would 
be consistent with such service, for the purposes of 
determining well groundedness, he has no current frostbite 
residuals of the ears.  Without evidence of any such current 
disability, his claim is not well grounded and must be 
denied.  See Kessel 13 Vet. App. at 19 (38 U.S.C.A. § 1154(b) 
(West 1991) necessarily focuses upon past combat service and 
thus does not substitute for evidence of a current disability 
or a medical nexus).

Again, solely for the purpose of determining whether the 
veteran's service-connection claim for residuals of a gunshot 
wound and shell fragment wounds to the left leg is well 
grounded, his assertion that he was in combat is presumed to 
be true.  Further, although the veteran's description of his 
alleged injury is vague, as a layperson he is competent to 
state that he was shot.  He has submitted no evidence, 
however, that he has a current disability related to any such 
alleged inservice wounds.  Thus, this claim is not well 
grounded.

The veteran does not allege that hepatitis B occurred 
consistent with the circumstances, conditions or hardships of 
combat.  Rather, he merely claims that he was diagnosed with 
"yellow jaundice" in service, and apparently believes that 
this is currently manifested by his 1986/1987 diagnosis of 
hepatitis B.  The Board notes that there is absolutely no 
evidence of record of any such disability ever having 
occurred in service or thereafter until 1986 and 1987--
whether termed "yellow jaundice" or hepatitis B.  Further, 
aside from whether the veteran has any actual residuals of 
the infection today, there is no medical evidence linking the 
relatively recent diagnosis of hepatitis B to service.  
Therefore, this claim is not well grounded.

With respect to the foregoing claims, the veteran is a 
layperson and is not qualified to proffer an opinion with 
respect to a medical diagnosis or a medical nexus.  Thus, his 
assertions in this regard cannot serve to well ground any of 
the claims at issue.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Robinette v. Brown, 8 Vet. App. 69 (1995); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), aff'g sub nom. 
Epps v. Brown, 9 Vet. App. 341 (1996); Caluza, supra.

Since the issues in this case are not held to be well 
grounded, the benefit-of-the-doubt rule does not apply.  
Holmes v. Brown, 10 Vet. App. 38 (1997).


ORDER

Entitlement to service connection for residuals of frostbite 
of the ears is denied.

Entitlement to service connection for residuals of a gunshot 
wound and shell fragment wounds to the left leg is denied.

Entitlement to service connection for hepatitis B is denied.




		
	Thomas J. Dannaher
	Member, Board of Veterans' Appeals



 


- 9 -




- 1 -


